Citation Nr: 1735212	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-29 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision which denied, in relevant part, service connection for bilateral hearing loss and tinnitus.  In August 2015, the Veteran and M.J. testified at a Board hearing before the undersigned. 

This matter was previously before the Board in March 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated that he suffers from bilateral hearing loss and tinnitus in both letters and testimony to VA.  In response to the March 2016 Board remand, the Veteran underwent a September 2016 VA contract audiological examination.  The contract examiner diagnosed the Veteran with tinnitus, but stated that the Veteran's audiogram and speech discrimination scores indicated that the Veteran had normal hearing in both ears.  Ultimately, the contract examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, stating that "[t]here is no evidence in the record that the claimed tinnitus is causally related to noise injury, because there is no evidence that hearing loss or significant threshold changes occurred during military service."  The contract examiner declined to provide an etiology opinion regarding the Veteran's claimed bilateral hearing loss, stating that the Veteran does not have bilateral hearing loss.  

However, the Veteran underwent a recent audiological examination in June 2017 at St. Anthony Physicians Group, in which the audiologist diagnosed the Veteran with bilateral hearing loss.  The audiogram appears to suggest the Veteran may now meet the criteria for hearing loss as defined by VA regulation.

Therefore, the Board finds that a new VA examination is warranted to determine if the Veteran meets the criteria for a hearing loss disability as defined by VA regulation.  The Board finds that tinnitus must also be remanded at this time because the evidence suggests it may be related to hearing loss.  Therefore, it is inextricably intertwined with the issue of service connection for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination, to include audiological testing, to determine if the Veteran meets the criteria for a hearing loss disability.  If a current hearing loss disability, as defined by VA regulation, is found, the examiner must opine as to whether the current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.

The examiner should also opine as to whether the Veteran's tinnitus is at least as likely as not related to his military service or to his hearing loss (if present).

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss and tinnitus and whether such disorders began during or were initially manifested during military service.  

All opinions must be accompanied by an explanation.  The lack of tinnitus or hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




